Exhibit 10.26Y

 

THIS DOCUMENT CONTAINS INFORMATION WHICH HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED.  SUCH EXCLUDED INFORMATION IS IDENTIFIED BY BRACKETS AND
MARKED WITH (***).

 

 

 

 

TWENTY-EIGHTH AMENDMENT

TO

CONSOLIDATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS OPERATING, LLC

 

SCHEDULE AMENDMENT

 

This Twenty-eighth Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Charter Communications
Operating, LLC, a Delaware limited liability company (“Customer”).  CSG and
Customer entered into that certain Consolidated CSG Master Subscriber Management
System Agreement effective as of August 1, 2017 (CSG document no. 4114281), as
amended (the “Agreement”), and now desire to further amend the Agreement in
accordance with the terms and conditions set forth in this Amendment.  If the
terms and conditions set forth in this Amendment shall be in conflict with the
Agreement, the terms and conditions of this Amendment shall control.  Any terms
in initial capital letters or all capital letters used as a defined term but not
defined in this Amendment shall have the meaning set forth in the
Agreement.  Upon execution of this Amendment by the parties, any subsequent
reference to the Agreement between the parties shall mean the Agreement as
amended by this Amendment.  Except as amended by this Amendment, the terms and
conditions set forth in the Agreement shall continue in full force and effect
according to their terms.

 

WHEREAS, Customer has previously purchased and CSG provides Data Publisher
Vantage Edition for Customer’s use solely for Legacy TWC, pursuant to the
Agreement; and

 

WHEREAS, Customer desires CSG to provide and CSG agrees to expand Data Publisher
Vantage Edition to be available for all Connected Subscribers.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, CSG and Customer agree to the
following as of the Effective Date of this Amendment (defined below):

 

1.

Upon execution of this Amendment, CSG will provide Data Publisher Vantage
Edition for Customer’s Connected Subscribers

 

2.

As a result, Schedule F of the Agreement, “Fee Schedule,” “1. CSG SERVICES,”
Section V, “Advanced Reporting,” Section D., “CSG Data Publisher,” shall be
deleted in its entirety and replaced as follows:

 

 

D.

CSG Data Publisher  

Description of Item/Unit of Measure

Frequency

Fee

1.CSG Data Publisher – Vantage Edition  

 

 

a.Vantage Edition Implementation Fee (Note 1) (Note 2)

[********]

[*****]

b.Vantage Edition Maintenance Fees (Note 3)

[*******]

$[*********]

2.CSG Data Publisher – File Edition  

 

 

a.File Edition Implementation Fee (Note 4) (Note 5)

[********]

[*****]

b.File Edition Maintenance Fees-Initial Data Publisher Objects (Note 6) (Note 7)

[*******]

$[*********]

c.File Edition Maintenance Fees-Additional Data Publisher Objects (per [******])
(Note 2) (Note 6) (Note 8)

[*******]

$[******]

 

--------------------------------------------------------------------------------

Exhibit 10.26Y

 

 

 

Note 1: The CSG Data Publisher – Vantage Edition is available for Legacy TWC
pursuant to an executed Statement of Work (CSG document no. 4100611) and
expanded for all Connected Subscribers to be implemented as described in that
certain Statement of Work to be executed by the parties (CSG document no.
4129234).  CSG Data Publisher - Vantage Edition is not available for Non-ACP
Subscribers.  In the event Customer requests utilization of the Data Publisher –
Vantage Edition be made available for all or any portion of Customer’s Non-ACP
Subscribers or such Non-ACP-related systems, such Services shall be made
available pursuant to one or more mutually agreed upon Statements of Work,
subject to Implementation Fees, and amendments to the Agreement.  Reimbursable
Expenses are additional.

Note 2: In the event Customer requests additional CSG Data Publisher Objects,
such requests shall be set forth in a separate Statement of Work and/or
amendment, as applicable.

Note 3: Vantage Edition Maintenance Fees will include up to [***** (**) *****]
per [*****] of additional support for activities outside of administration,
issue resolution and general maintenance of CSG Data Publisher – Vantage
Edition.  Any additional support in excess of such [***** (**) *****] per
[*****] must be set forth in a separate Statement of Work. 

Note 4: In the event Customer requests utilization of the Data Publisher – File
Edition be made available for all or any portion of Customer’s Non-ACP
Subscribers or such Non-ACP-related systems, such Services shall be made
available pursuant to one or more mutually agreed upon Statements of Work,
subject to Implementation Fees, and amendments to the Agreement.  Reimbursable
Expenses are additional.

Note 5: In the event, Customer requests additional CSG Data Publisher
Objects-File Edition, such requests shall be set forth in a separate Statement
of Work and/or amendment, as applicable.

Note 6: File Edition Maintenance Fees will include up to [****** (**) *****] per
[*****] of additional support for activities outside of administration, issue
resolution and general maintenance of CSG Data Publisher – File Edition.  Any
support in excess of such [****** (**) *****] per [*****] shall be set forth in
a separate Statement of Work. 

Note 7:  For clarification purposes, File Edition Maintenance Fees-Initial Data
Publisher Objects cover up to [*********** (**)] CSG Data Publisher Objects
delivered within Data Publisher-File Edition.

Note 8:  File Edition Maintenance Fees for Additional Data Publisher Objects are
applicable for each CSG Data Publisher Object delivered within Data Publisher -
File Edition in excess of the Initial Data Publisher Objects.

 

 

 

THIS AMENDMENT is executed on the days and year last signed below to be
effective as of the date last signed below (the “Amendment Effective Date”).

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Mike Ciszek

 

By:  /s/ Gregory L. Cannon

 

Title:  Mike Ciszek

 

Title:  Gregory L. Cannon

 

Name:  SVP - Billing Strategy and Operation

 

Name:  SVP, Secretary & General Counsel

 

Date: 5/30/19

 

Date:  5/31/19

 

 